Title: To Benjamin Franklin from Isaac Norris, 21 July 1761
From: Norris, Isaac
To: Franklin, Benjamin


          
            
              Dear Friend B F
              Fairhill July 21st. 1761.
            
            I am to acknowledge the receipt of your favours of the 27th of febry, and 14th of April, with my Account Current, the Articles of which Agree with my Remittences, and I return my Acknowledgments for Your Care in transacting them, the Sence of the House Could not be Depended Upon in Relation to the Province Mony in your hands, Till their last Adjournment on the 23d of April, without giving any orders to the Trustees for drawing Bills, and tho’ by Law perhaps the Trustee’s have the power, I know they will Not Venture to Draw for that Mony Without an order of the Assembly, so That As they Stand Adjourned to the begining of Sept. it will Continue in its present Situation, At least Till that Time, Under These Circumstances it Would have been of Advantage to the Province had You Venturd to Deposite the remainder of That Mony on the Same Terms with the £15,000 but the Reasons Advanced for Not doing it have Great weight; and we must be satisfyd with what has been done. On the 1st of May last I wrote my Sentiments Upon it, and gave hints of the Motion of one of our Members on That occasion, but as he was not Seconded, it drop’d, he was very earnest for having the Mony drawn for Imeditatly, but as Nothing further was done in it, That Mony will in all liklihood be Continued in the Stocks till their rise may Encourage the House to give orders for drawing for it, Whether that may happen at their Next Seting, or be left to the Suceeding Assembly, is Uncertain, What Can I say to your Seperate Paper, I am sorry for it, and have somtime since wrote to my old Acquaintance on that head, I have not yet mentiond Any Thing of his former Letter, to me, but shall Take Care to do what is Necessary on my part on the first Sutible Opportunity. I have not yet heard where Mr. Chambers, recommen[d]ed under the 14th of April is, but learn upon enquiry That he has Not yet reached this Place, Whenever he does, I shall be pleas’d to do him all the Good Offices in my Power. I am obligd to Close My Brother Just Now Sending me up the Two Bills, of Exchange and Informing me That Capt. Budden has left Town and I must Depend Upon Some Persons following him, I am, Your affectionate Friend
            
              I N
            
          
          
            I have inclosed two Bills of Exchange for £100 sterling each No. 37 John Hunter on Messrs. Thomlinson Colebrooke
            
              
                Nesbitt & Hanbury
                £100.
                0.
                0.
                
                
                
              
              
                38 Ditto On Ditto
                100.
                0.
                –
                
                
                
              
              
                
                
                
                
                £200
                0.
                0
              
            
            
            Which please to receive for my Account, Bills are become so scarce and the Exchange so high that it is difficult now to procure them. I detain my Brother’s Man in hopes to reach Captain Budden
            
              I N
            
            
              NB This Letter was designed to go by Captain Budden but it got to Town too late for him and CN informs me that he put it on board Captain Marshall in a Schooner Via Corke which saild the 30th July.
              BF rec this Letter ackd 8br. 9th. 1761
              First Bills of Excha £200. 0.
            
          
        